Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-12 are pending. 

Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “the controller is configured to perform an ambiguous search for the sample name and the component name input to the input portion, to thereby read the analysis method from the storage”, however, the term “ambiguous search” is found to be vague enough so as to include all possibilities; therefore any technique for finding data meets the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to an apparatus, which falls into a statutory category of invention. However, the claims are directed to steps of searching for an analysis method, therefore, the claim is found to fall under at least the abstract idea of a “mental process” (i.e., concepts performed in the human mind). Further, the claims additional elements are not sufficient to amount to significantly more than the judicial exception because the claimed components (ie, an input, a storage, a controller) are recited at a high level of generality; and the data collection (ie, received input, reading from storage) and the presenting a result, is merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea. 
Dependent claims 2-12 fail to incorporate more than the abstract idea of their respective independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurotobi (PGPub No US 2019/0353627, hereafter “Kurotobi”).
Regarding claim 1, Kurotobi discloses 
an input portion configured to receive input of a sample name of a sample to be analyzed and a component name (Kurotobi - fig. 2, item 21; p [0044], teaches an analysis operator using the input unit enters and sets necessary information in the schedule table, such as, the name of the sample and name of the standard component to be added to the sample);
a storage configured to store an analysis method for a component corresponding to the component name in the sample corresponding to the sample name so that the analysis method is associated with the sample name and the component name (Kurotobi - fig. 2, item 20; p [0052], teaches the entire data file is saved on the external storage device, the file corresponds to all analyses continuously performed for the same sample; p [0047], teaches the entire data file shows all the peaks of various components detected in the N analyses performed for a sample); and 
a controller configured to search the storage for the analysis method, which corresponds to the sample name and the component name input to the input portion (Kurotobi – fig. 2, item 10; p [0005], teaches method scouting; p [0047], teaches the data extractor receives a command from the controller and extracts the chromatogram data collected for the sample, where the chromatogram data provides all chromatograms that show the peaks of various components detected in the N analyses performed for sample; extracting data requires that the data is found [ie, searched for]; “analysis method” is interpreted per Applicant’s published specification p [0026]), to read the analysis method from the storage (Kurotobi - p [0048] teaches chromatogram data extracted by the data extractor are displayed on the screen of the display unit; displaying data requires that the extracted data is read), and present the analysis method to a user (Kurotobi – p [0048] teaches chromatogram data extracted by the data extractor are sent to the chromatogram creator, which displays, on the screen of the display unit; “analysis method” is interpreted per Applicant’s published specification p [0026]).
Regarding claim 2, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses the analysis method stored in the storage includes at least one of a pretreatment method, a separation method, a reaction method, and a detection method used at a time of analysis (Kurotobi - p [0039] teaches a detector sequentially detects the sample components eluted from one of the columns with the passage of time and produces detection signals).
Regarding claim 3, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses perform an ambiguous search for the sample name and the component name input to the input portion, to thereby read the analysis method from the storage (Kurotobi – p [0047], teaches the data extractor receives a command from the controller and extracts the chromatogram data collected for the sample; where “extraction” requires a search).
Regarding claim 4, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses perform an associative search for related terms of the sample name and the component name input to the input portion, to thereby read the analysis method from the storage (Kurotobi – p [0032], teaches extracting chromatogram data of a specific sample; requires associating the sample/component names).
Regarding claim 6, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses the analysis method stored in the storage further includes a chromatogram of a standard analysis result (Kurotobi – p [0027], teaches the data forming the chromatogram obtained as the result of the analysis are corrected with reference to the standard retention time).
Regarding claim 7, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses determine an analysis condition based on the chromatogram stored in the storage (Kurotobi – p [0044], “determine the sample to be used in each analysis and the analysis conditions for each analysis.”).
Regarding claim 8, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses present, to the user, the analysis method in which a separation degree of the component corresponding to the component name input to the input portion is a predetermined degree or more based on the chromatogram (Kurotobi – p [0027], teaches when there is a variation [measuring a variation required exceeding an acceptable difference in measurement] in the retention time of the same component depending on the analysis, the data obtained by each analysis can be corrected to make the peak corresponding to the same; p [0046], teaches a chromatogram as the result of each analysis is displayed).
Regarding claim 9, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses the chromatograph comprises an amino acid analyzer (Kurotobi – p [0056]).
Regarding claim 10, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses analyzing a sample by supplying an eluent and the sample and separating a component contained in the sample to detect the component (Kurotobi – p [0038]).
Regarding claim 11, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses perform an analysis operation in accordance with the searched analysis method (Kurotobi – p [0042]-[0043], teaches the operations of the components are controlled by the controller).
Regarding claim 12, the combined art of Kurotobi and Watanabe discloses all of the limitations on which this claim depends, further, Kurotobi discloses the analysis operation in accordance with the searched analysis method includes at least one of selection of a separation column and selection of the eluent (Kurotobi – p [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi in view of Kapps (PGPub No US 2013/0303409, hereafter “Kapps”). Sheliya et al (Ultra Performance Liquid Chromatography (UPLC): A Modern Chromatography Technique, 2013, hereafter “Sheliya”) is provided merely as a teaching reference to define well-understood aspects of UPLC.
Regarding claim 5, Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses the controller is configured to preferentially search for the analysis method matched with the designated condition (Kurotobi – p [0027], teaches correcting for varying condition; requires searching for the matched method).
Kurotobi does not explicitly disclose receive input of at least one designated condition selected from high-speed analysis, high-separation analysis, high-sensitivity analysis, and high-accuracy analysis.
Kapps teaches receive input of at least one designated condition selected from high-speed analysis, high-separation analysis, high-sensitivity analysis, and high-accuracy analysis (Kapps – p [0008], teaches using a ultra high-performance liquid chromatography; Sheliya - page 78, Abstract, teaches UPLC improves speed, resolution and sensitivity; page 81, paragraph 1, teaches UPLC resulted in superior separation; page 90, paragraph 1, teaches UPLC offers unmatched sensitivity, resolution, dynamic range, and mass accuracy).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize UPLC as taught by Kapps in Kurotobi for the expected benefit of implementing a well-understood technologies and techniques (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862